IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-10960
                         Summary Calendar



ADAM LEE ORMAND,

                                          Plaintiff-Appellant,

versus

PAUL MORALES, Major;
ET AL.,

                                          Defendants,

PAUL MORALES, Major; MICHAEL
PARMER; ESTANISLADO MORENO,


                                          Defendants-Appellees.

                       --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                       USDC No. 1:00-CV-183
                       --------------------
                           July 30, 2002

Before   BARKSDALE, BENAVIDES, and   DENNIS, Circuit Judges.

PER CURIAM:*

     Adam Lee Ormand, Texas prisoner number 604729, appeals the

judgment in favor of the defendants in his 42 U.S.C. § 1983 civil

rights suit.   Ormand argues that the magistrate judge should have

appointed counsel to represent him, but he has not shown that his

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-10960
                                -2-

is the exceptional civil case in which the appointment of counsel

is warranted.   See Ulmer v. Chancellor, 691 F.2d 209, 212 (5th

Cir. 1982).   He thus has not shown that the magistrate judge

abused her discretion in denying his repeated requests for the

appointment of counsel.   See Jackson v. Dallas Police Dep’t, 811
F.2d 260, 261 (5th Cir. 1986).

     Ormand contends that the magistrate judge should have

allowed him to amend his complaint to add more defendants to the

instant suit.   However, he has not shown the magistrate judge’s

refusal to allow this amendment harmed him, as these individuals

were already defendants in another suit that Ormand had filed.

See Bazrowx v. Scott, 136 F.3d 1053, 1054-55 (5th Cir. 1998).

     Ormand argues that the magistrate judge should have granted

his motion to stay the proceedings.   Ormand has not shown how the

denial of this motion constitutes an abuse of the magistrate

judge’s discretion, as he has not shown that this ruling

inhibited his ability to present his case.   See Murphy v. Uncle

Ben’s, Inc., 168 F.3d 734, 737 (5th Cir. 1999).

     Ormand contends that the magistrate judge erred in not

sanctioning defense counsel for alleged discovery abuses and for

failure to comply with the magistrate judge’s scheduling order.

Ormand has not shown that the magistrate judge erred in not

sanctioning defense counsel.   Ormond likewise has not shown that

the magistrate judge abused her discretion in refusing to let him

call certain witnesses to testify at trial, as he has not shown
                           No. 01-10960
                                -3-

that these proposed witnesses have personal knowledge of the

events underlying this suit.   See Wyvill v. United Companies Life

Insurance Co., 212 F.3d 296, 302 (5th Cir. 2000), cert. denied,

531 U.S. 1145 (2001); FED. R. EVID. 602.

     Ormand’s argument that the magistrate judge erred in

granting defendant Moreno’s FED. R. CIV. P. 50 motion for judgment

as a matter of law is unavailing.   Ormand has not shown that the

evidence he adduced at trial was legally sufficient for a jury to

return a verdict for him on his claims against Moreno.    See Price

v. Marathon Cheese Corp., 119 F.3d 330, 333 (5th Cir. 1997).

     Ormand’s final argument is that the evidence is legally

insufficient to uphold the jury’s verdict in favor of defendants

Parmer and Morales.   Because there is some evidence to support

this verdict, we will uphold it.    See United States ex rel.

Wallace v. Flintco, Inc., 143 F.3d 955, 963-64 (5th Cir. 1998);

Daigle v. Liberty Life Ins. Co., 70 F.3d 394, 397 n.2 (1995).

The judgment of the trial court is AFFIRMED.